Citation Nr: 1503749	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for diabetes mellitus, type II.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he received a Purple Heart for "black" operations he participated in in 1970.  The Veteran showed the undersigned a Purple Heart and a photograph bearing a naval stamp purportedly documenting the awarding of the medal at his Board hearing.

The Board cannot verify the Veteran's receipt of the Purple Heart.  Therefore, the Board will allow him to submit all relevant documents to assist the Board before it decides his appeal.  He is instructed to forward these documents to the RO, so that it may forward them to the National Personnel Records Center (NPRC) and any other appropriate records depository and/or research agency for verification.

Additionally, the Veteran's service treatment records show he had a low back disorder prior to service.  Specifically, in addition to the Veteran stating he had "recurrent back pain" in his July 1968 Report of Medical History, a physician noted the Veteran had "recurrent back pain related to strain."  Moreover, prior to being activated to the Navy, the Veteran, in a September 1969 Report of Medical History, stated his "back has been bad ever since [he] got into a bike wreck about 8 years ago.  Then I got in a car wreck in December of 68.  Been bad ever since."  A September 1969 record confirms the 1968 accident, noting the Veteran was in a brace for two months.

As the Veteran's low back disorder pre-existed service, remand is warranted to determine if the Veteran's service aggravated the disorder beyond its normal progression.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all records of VA and non-VA health care providers who have provided any medical treatment relevant to the issues on appeal.  After obtaining appropriate authorizations for release of medical information, obtain the relevant and previously unobtained records from each health care provider the Veteran identifies.  Advise the Veteran that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

In particular, please obtain:

(a) All treatment records from the Albuquerque VA Medical Center dated since September 2009.
(b) All treatment records from Dr. E. and Dr. R., as described in the Veteran's testimony in August 2013.

If efforts to obtain any of the above-mentioned records are unsuccessful, the Veteran should be notified and VA should indicate what further steps it will make regarding the Veteran's claim.

2. Instruct the Veteran to submit a copy - front and back - of the photograph he displayed to the undersigned during his August 2013 hearing.  He is also invited to submit any additional evidence surrounding the time, date, and place of his purported receipt of the Purple Heart. 

3. After a reasonable amount of time passes or upon the Veteran's response, the RO/AMC will forward all of the Veteran's proffered records, if any, as well as any required information to the National Personnel Records Center (or any additional appropriate U.S. Government agency) to authenticate the Purple Heart.

Document all responses in the claims file.

4. Return the Veteran's claims folder to the examiner who provided the April 2010 spine examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the examiner is advised the Veteran's low back disorder pre-existed service entrance. 

c) After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide the following medical opinion:

Was the Veteran's low back disorder aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file.  If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state and explain why. 

5. After completing all indicated development to the extent possible, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims under all rating criteria and all theories of entitlement presented in this Remand.  IN PARTICULAR AS TO THE CLAIM OF SERVICE CONNECTION FOR A LOW BACK DISORDER, THE RO/AMC MUST APPLY THE LAW REGARDING THE PRESUMPTION OF SOUNDNESS, AND THE PRESUMPTION OF AGGRAVATION.  Then, the RO/AMC will readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his agent must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




